DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on June 16, 2021.  Claims 1-8 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-8 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janus et al. (U.S. Patent Pub. No. US 2014/0013422) in view of Freed et al. (U.S. Patent Pub. No. US 2015/0116212).

Regarding claim 1, Janus discloses: 
A system for enhancing privacy on a device, the system comprising: 
a processor (paragraph 0014:  processor to execute stored instructions), the processor configured to execute instructions to: 
authenticate a user on the device via secure means (paragraphs 0024-0025:  authentication credentials are used to determine an authorized user); 
the authorized viewer can view the confidential content); 
monitor presence of one or more spectators within a threshold wherein said threshold includes an inner threshold and an outer threshold (paragraphs 0026-0030:  the authentication application can determine whether that a viewing area does not extend over a certain distance (e.g., 40 feet)); 
determine location of said one or more spectators and identify if said one or more spectators appeared within the outer threshold or the inner threshold (paragraph 0026:  the authentication application can determine the depth of each object within the viewing area, and may determine that an unauthorized user cannot view the confidential information from that distance and therefore may not block any of the content being displayed); and 
alter said content based on said determined location of said one or more spectators (paragraphs 0026, 0032:  the authentication application can determine whether an unauthorized user is within the viewing area and if so, can block the view of the confidential content displayed on the display device). 
Janus does not explicitly disclose providing an alert of presence of said one or more spectator when said one or more spectators appeared within said outer threshold or said inner threshold.  In an analogous art, Freed discloses notifying the primary user that another unauthorized user is viewing the content (paragraphs 0044-0045).  It would have been obvious to one of ordinary skill in the art at the time of invention to alert the user in the system of Janus so that the user can be aware of unauthorized viewers (Freed:  paragraph 0044). 
Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Freed discloses: 
The system of claim 1, wherein the alteration is based on said user's preferences (paragraph 0045, 0080:  the user can be presented with several options for a number of situations including turning off the display, lowering the brightness of the display depending on the sensitivity of the content being viewed). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Janus discloses: 
The system of claim 1, wherein said alteration includes a censorship or a modification (paragraphs 0026, 0032:  the authentication application can determine whether an unauthorized user is within the viewing area and if so, can block the view of the confidential content displayed on the display device).Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Janus discloses: 
The system of claim 3, wherein said alteration is the modification of said content when one or more spectators is within the outer threshold (paragraphs 0026, 0032:  the authentication application can determine whether an unauthorized user is within the viewing area and if so, can block the view of the confidential content displayed on the display device).Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Freed discloses: 
The system of claim 4, therein the modification of said content is based on the content type (paragraphs 0072, 0080: certain content may not be blocked; the modification of the content can be adjusted depending on the sensitivity of the content). Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Janus discloses: 
The system of claim 5, wherein the type of the content includes a text, an image, or a video (paragraphs 0006, 0025-0026:  wherein displaying content can be blocked). Claim 7 is rejected as applied above in rejecting claim 3.  Furthermore, Janus discloses: 
The system of claim 3, wherein said alteration of said content is the censorship of said content when one or more spectators is within the inner threshold (paragraphs 0026-0030:  the authentication application can determine the depth of each object within the viewing area, and may determine that an unauthorized user cannot view the confidential information from that distance and therefore may not block any of the content being displayed). Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Freed discloses: 
The system of claim 7, wherein said censorship is associated with stopping the display of the content (paragraph 0080:  wherein the display can be powered off when a highly sensitive setting is set and an unauthorized viewer is detected in the viewing area). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/16/2022Primary Examiner, Art Unit 3649